United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10871
                          Summary Calendar


LEVI WOODERTS, JR.,

                                    Petitioner-Appellant,

versus

WARDEN, FEDERAL CORRECTIONAL INSTITUTION SEAGOVILLE,

                                    Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:05-CV-188
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Levi Wooderts, Jr., federal prisoner # 29639-077, appeals

from the district court’s denial of his 28 U.S.C. § 2241

petition.   Wooderts argues that the Bureau of Prisons (BOP)

improperly denied him credit on his federal sentence beginning

from the time of his arrest by state law enforcement officials

and that, following the dismissal of state charges and lifting of

a state parole violator warrant, he was in the sole custody of

the federal Government.   Wooderts has failed to show that the

state custody was interrupted, and he was not entitled to credit

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10871
                               -2-

on his federal sentence for the time that he was in federal

custody pursuant to a writ of habeas corpus ad prosequendum.     See

United States v. Brown, 753 F.2d 455, 456 (5th Cir. 1985).     With

the benefit of liberal construction, Wooderts also argues that

the BOP failed to consider properly his request for a nunc pro

tunc designation that would have effectuated the concurrent

running of his federal and state sentences.   Given the district

court’s clarification that Wooderts’s sentence was to be served

consecutively to any state sentence, the BOP did not abuse its

discretion in declining to grant Wooderts’s request.   See 18

U.S.C. §§ 3584(a)-(b), 3621(b).

     The district court’s judgment is AFFIRMED.